OFFICE   OF   THE   AlTORNEY   GENERAL
                          AUSTIN




Hr. Hubert 0. WrRright
county kttorney
Willaoy Ceuntp
Ray~~ondville,Tcue
D4mr Mr. WQ$at:




orfi08, the aaonnt
diaoouUting the
t*f.aorfior.
                                     vlssd.Girl1 Stat-at*8
                                     43rd Legislature,
                                     other things, tkat




          Tka ease of State ~a. Carma%, 10s SW amd
397, emsag other this&p, helda %ndor statute, the
sxpeases other than these expndltures la eonaeetioa
u$tliautamobflr8whiah an orrioial  la authorixod to
c




    Mr. Aubart 0. Wright, January 6, 1939, Pate 2


    8lal.mas deduotlo~s am limited to stationery,staaps,
    telephone,traveling expwise and other sinllar axpcr16e.~
    The general rule being applied to qualify the ganeral
    lauguage by the spsoial siwmerated~itsms~and to render
    its meaning to expenses of aaid kind or olass.
              The ease of Hood et al va. state et al,
    73 S.W. 2nd 611, holds, "It has been ropeatedly~heldby
    the oourto of thin state that t.@ expenaas enumerated
    by statute, that is, stationery,stamps, telephone,
    travelfneexpenee fix the grade and charaater OP
    ofrioe eltpense.*
              In the abasnoe of the statutory provlalon,
    the lO$ discount mentioned lrayour letter on intsnrt
    bearing time warrants masired by the Couhty Clark in
    payment for York performed in his official oapaoity
    cannot be allowed qs expense lnaarrad by him in the
    oonduot 0; hia 0rsi00.
               Trusting that tha above animers your Inquiry,
    IraEmin'
                                Yours raspaatfully,
                                     GE??E?IAL
                            hT!PORlTEY      OFTZXAS